UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
JOHN MCQUILLIN,                                 ADOPTION ORDER
                                                20-CV-2353(JS)(ARL)
                      Plaintiff,
                                                            FILED
          -against-                                         CLERK

HARTFORD LIFE AND ACCIDENT                         1:37 pm, May 25, 2021
INSURANCE COMPANY,                                    U.S. DISTRICT COURT
                                                 EASTERN DISTRICT OF NEW YORK
                    Defendant.                        LONG ISLAND OFFICE
---------------------------------------X
APPEARANCES
For Plaintiff:      Jeffrey D. Delott, Esq.
                    Law Offices of Jeffrey Delott
                    366 North Broadway, Suite 410k-3
                    Jericho, New York 11753

For Defendant:        Patrick W. Begos, Esq.
                      Brennan Breeland, Esq.
                      Robinson & Cole LLP
                      666 Third Avenue, 20th Floor
                      New York, New York 10017

SEYBERT, District Judge:

          Pending before the Court are the objections of plaintiff

John McQuillin (“Plaintiff”) to the Report and Recommendations of

the Honorable Arlene R. Lindsay, United States Magistrate Judge,

dated February 12, 2021 (“the Report”), recommending, inter alia,

that the motion of defendant Hartford Life and Accident Insurance

Company   (“Defendant”     or   “Hartford”),   seeking   to     dismiss

Plaintiff’s complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure for failure to exhaust administrative

remedies be granted and that Plaintiff’s motion for an order

preventing Defendant “from adding to the ‘administrative record’

                                   1
(‘AR’) those pages from the claim file, which contain information

that Defendant added after May 26, 2020” (“Motion to Preclude”)

(Docket Entry [“DE”] 30), be denied.              For the reasons set forth

below, Plaintiff’s objections are OVERRULED and the Report is

ACCEPTED in its entirety.

I.     Discussion1

       A.     Motion to Dismiss

              1.     Standard of Review

              Any party may serve and file written objections to a

report and recommendation of a magistrate judge on a dispositive

matter within fourteen (14) days after being served with a copy

thereof. 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(2). Any portion

of such a report and recommendation to which a timely objection

has been made is reviewed de novo. 28 U.S.C. § 636(b)(1); FED. R.

CIV. P. 72(b)(3).       The court, however, is not required to review

the factual findings or legal conclusions of the magistrate judge

as to which no proper objections are interposed.              See Thomas v.

Arn,    474   U.S.    140,   150   (1985).   To    accept   the   report   and

recommendation of a magistrate judge to which no specific, timely

objection has been made, the district judge need only be satisfied

that there is no clear error apparent on the face of the record.

See FED. R. CIV. P. 72(b); Spence v. Superintendent, Great Meadow


1 Unless otherwise noted, case quotations omit all                  internal
quotation marks, citations, footnotes, and alterations.
                                       2
Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000) (a court may

review a report to which no timely objection has been interposed

to   determine   whether      the   magistrate     judge   committed   “plain

error.”)

            However, general objections, or “objections that are

merely perfunctory responses argued in an attempt to engage the

district court in a rehashing of the same arguments set forth in

the original papers will not suffice to invoke de novo review.”

Owusu v. New York State Ins., 655 F. Supp. 2d 308, 312-13 (S.D.N.Y.

2009); see also Trivedi v. N.Y.S. Unified Ct. Sys. Off. of Ct.

Admin., 818 F. Supp. 2d 712, 726 (S.D.N.Y. 2011), aff’d sub nom

Seck v. Off. of Ct. Admin., 582 F. App’x 47 (2d Cir. Nov. 6, 2014)

(“[W]hen a party makes only conclusory or general objections []

the Court will review the Report strictly for clear error.[]

Objections to a Report must be specific and clearly aimed at

particular findings in the magistrate judge’s proposal.”). Any

portion of a report and recommendation to which no specific timely

objection   is   made,   or    to   which   only   general,   conclusory   or

perfunctory objections are made, is reviewed only for clear error.

Owusu, 655 F. Supp. 2d at 312-13; see also Bassett v. Elec. Arts,

Inc., 93 F. Supp. 3d 95, 100-01 (E.D.N.Y. 2015). Thus, Plaintiff’s

general objections and mere reiterations of the arguments in his

original papers that were fully considered, and rejected, by

Magistrate Judge Lindsay are insufficient to invoke de novo review.

                                       3
See, e.g., Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. May

18, 2018) (summary order) (holding that a general objection to a

magistrate    judge’s   report   “does   not   constitute   an   adequate

objection under [] Fed. R. Civ. P. 72(b).”); Benitez v. Parmer,

654 F. App’x 502, 503 (2d Cir. June 30, 2016) (summary order)

(holding that the plaintiff’s general objection to the magistrate

judge’s report and recommendation was insufficient to obtain de

novo review). Accordingly, except for the specific objections set

forth below, the remainder of the Report is reviewed only for clear

error.

             Moreover, “[a] district court need not entertain new

grounds for relief or additional legal arguments that were not

before the magistrate judge.” Sampson v. Saul, No. 19-CV-6270,

2020 WL 6130568, at *3 (S.D.N.Y. Oct. 16, 2020); see also Trs. of

Metal Polishers Local 8A-28A Funds v. Nu Look Inc., No. 18-CV-

3816, 2020 WL 5793204, at *3 (E.D.N.Y. Sept. 29, 2020) (“[A]

district judge will not consider new arguments raised in objections

to a magistrate judge’s report and recommendation that could have

been raised before the magistrate but were not.”); Aquavit Pharms.,

Inc. v. U-Bio Med, Inc., No. 19-CV-3351, 2020 WL 1900502, at *4

(S.D.N.Y. Apr. 17, 2020) (“The Court need not consider arguments

and factual assertions that were not raised initially before the

magistrate judge.”) Accordingly, the Court has not considered

Plaintiff’s argument that if the letter, dated April 23, 2020,

                                    4
that was sent by an Appeal Specialist for Defendant to Plaintiff’s

counsel (“April 23, 2020 letter”), (Declaration of Adam J. Garcia

in Support of Motion to Dismiss [“Garcia Decl.”], Ex. C), “stopped

ERISA’s 45-day deadline from running, then his administrative

remedies would have been exhausted by June 7, 2020, (Plaintiff’s

Objections to the Report “Regarding Defendant’s Motion to Dismiss”

[“Plf. MTD Obj.”] at 16-25), because such argument was not raised

before Magistrate Judge Lindsay.

          Whether or not proper objections have been filed, the

district judge may, after review, accept, reject, or modify any of

the magistrate judge’s findings or recommendations. 28 U.S.C. §

636(b)(1); FED. R. CIV. P. 72(b).

          2.   Plaintiff’s Objections

          Plaintiff contends, inter alia, that Magistrate Judge

Lindsay erred: (i) in improperly making a factual determination

regarding “the date on which a final decision was rendered” on a

motion to dismiss, (Plf. MTD Obj. at 1; see also id. at 16);

(ii) in finding that Defendant’s April 23, 2020 letter to Plaintiff

decided Plaintiff’s administrative appeal because the letter did

not approve or deny Plaintiff LTD benefits and, thus was not a

final decision, on the merits; and (iii) in “misread[ing] or

misinterpret[ing] 29 C.F.R. § 2560.503-1,” (Id. at 12).

          “A key component of ERISA’s statutory plan is Section

503, which requires that, ‘[i]n accordance with regulations of the

                                    5
[Department of Labor], every employee benefit plan shall’ do two

things:   First,   ‘provide   adequate   notice   in   writing   to   any

participant or beneficiary whose claim for benefits under the plan

has been denied, setting forth the specific reasons for such

denial, written in a manner calculated to be understood by the

participant’; and second, ‘afford a reasonable opportunity to any

participant whose claim for benefits has been denied for a full

and fair review by the appropriate named fiduciary of the decision

denying the claim.’” Halo v. Yale Health Plan, Dir. Of Benefits &

Records Yale Univ., 819 F.3d 42, 48 (2d Cir. 2016) (emphasis added)

(quoting 29 U.S.C. § 1133).

           Generally, plaintiffs are required to exhaust their

administrative remedies before filing an action in federal court

pursuant to Section 502(a)(1)(B) of ERISA, 29 U.S.C. § 1132(a)(1),

seeking review of a benefits determination under an employee

benefits plan.2 See Paese v. Hartford Life & Accident Ins. Co.,

449 F.3d 435, 445 (2d Cir. 2006); Kennedy v. Empire Blue Cross &

Blue Shield, 989 F.2d 588, 594 (2d Cir. 1993). “[E]xhaustion in

the context of ERISA requires only those administrative appeals




2  Although plaintiffs are not required to exhaust their
administrative remedies “where they make a clear and positive
showing that pursuing available administrative remedies would be
futile, . . . [and may] assert equitable defenses to the exhaustion
requirement such as waiver, estoppel, and equitable tolling,”
Kirkendall v. Halliburton, Inc., 707 F.3d 173, 179 (2d Cir. 2013),
Plaintiff raises none of those defenses.
                                   6
provided for in the relevant plan or policy.” Kennedy, 989 F.2d at

594; see also Halo, 819 F.3d at 55 (“[T]he judicially created

exhaustion requirement . . . mandates claimants to pursue their

claims through their plan’s claims procedure before filing an ERISA

Section 502(a)(1)(B) suit in federal court.”) However, “[t]he

question of whether [a claimant] exhausted administrative remedies

is in turn dependent on whether [the plan administrator] complied

with the regulatory deadlines of 29 C.F.R. § 2560.503–1.” Nichols

v. Prudential Ins. Co. of Am., 406 F.3d 98, 105 (2d Cir. 2005).

               ERISA’s   claims   procedure   regulation     provides,   in

pertinent part:

       Except as provided in paragraphs . . . (i)(3) of this
       section, the plan administrator shall notify a claimant
       in accordance with paragraph (j) of this section of the
       plan’s benefit determination on review within a
       reasonable period of time, but not later than 60 days
       after receipt of the claimant’s request for review by
       the plan. . . .

29    C.F.R.    §   2560.503–1(i)(1)(i)   (emphasis   added).     Paragraph

(i)(3)(i) of that section shortens the 60-day period to 45 days

for   claims     involving   disability   benefits.   Id.,    §   2560.503–

1(i)(3)(i).

               Paragraph (j), to which paragraph (i)(1)(i) refers,

pertains to the “[m]anner and content of notification of benefit

determination on review” and provides, in relevant part:

       The plan administrator shall provide a claimant with
       written or electronic notification of a plan’s benefit
       determination on review. . . . In the case of an adverse

                                      7
      benefit determination, the notification shall set forth,
      in a manner calculated to be understood by the claimant
      [various requirements].

29 C.F.R. § 2560.503–1(j) (emphasis added). Thus, the regulation,

which distinguishes between a “benefit determination on review”

and   an    “adverse    benefit       determination,”         clearly   governs    the

content of an adverse benefit determination, but there is no

provision governing the content of a “benefit determination on

review”     that   is    not     adverse       to    the    claimant.   Contrary    to

Plaintiff’s contention, there is nothing in that Section requiring

that a “benefit determination on review” must either approve the

payment of benefits or make a final denial of the claim. Certainly,

nothing in that provision prohibits Defendant from issuing a

“benefit    determination        on   review”        that   overturns   the   adverse

determination of the claim department, and, in essence, remands

the claim to the claim department for further evaluation and a new

decision.

             Indeed, the Second Circuit has held that “when denying

a   claim   for    benefits,      a   plan’s        failure   to   comply   with   the

Department of Labor’s claims-procedure regulation, 29 C.F.R. §

2560.503–1, will result in that claim being reviewed de novo in

federal     court,      unless    the      plan      has    otherwise    established

procedures in full conformity with the regulation and can show

that its failure to comply with the claims-procedure regulation in

the processing of a particular claim was inadvertent and harmless.”

                                           8
Halo, 819 F.3d at 57-58 (emphasis added). Strict compliance with

29 C.F.R. § 2560-503-1 does not require Defendant to adhere to

requirements that are not expressed in the regulation.

            Paragraph   (l),   upon   which   Plaintiff   relies,   is   not

applicable to this case. That paragraph relates to a plan’s

“[f]ailure to establish and follow reasonable claims procedures,”

29 C.F.R. § 2560.503–1(l)3, but, as set forth below, Defendant did


3   Paragraph (l) provides:

       “In the case of a claim for disability benefits, if the
       plan fails to strictly adhere to all the requirements of
       this section with respect to a claim, the claimant is
       deemed to have exhausted the administrative remedies
       available under the plan, except as provided in
       paragraph (l)(2)(ii) of this section. Accordingly, the
       claimant is entitled to pursue any available remedies
       under section 502(a) of [ERISA] on the basis that the
       plan has failed to provide a reasonable claims procedure
       that would yield a decision on the merits of the claim.
       If a claimant chooses to pursue remedies under section
       502(a) of the Act under such circumstances, the claim or
       appeal is deemed denied on review without the exercise
       of discretion by an appropriate fiduciary.”

29 C.F.R. § 2560.503–1(l)(2)(i) (emphasis added). In the instant
case, Defendant did not fail to strictly adhere to all the
requirements of that section.

The exception in paragraph (l)(2)(ii) of that section provides:

       “Notwithstanding paragraph (l)(2)(i) of this section,
       the administrative remedies available under a plan with
       respect to claims for disability benefits will not be
       deemed exhausted based on de minimis violations that do
       not cause, and are not likely to cause, prejudice or
       harm to the claimant so long as the plan demonstrates
       that the violation was for good cause or due to matters
       beyond the control of the plan and that the violation
       occurred in the context of an ongoing, good faith
                                      9
not fail to establish or follow its reasonable claims procedures

because it issued a written benefit determination on review, which

was not adverse to Plaintiff, within the 45-day period prescribed

by paragraph (j).

          Magistrate     Judge      Lindsay   correctly   found   that

Defendant’s   April    23,   2020    letter   to   Plaintiff   resolved

Plaintiff’s appeal and “[t]hus, Plaintiff’s argument that Hartford

did not render a decision on his appeal within the 45 days

proscribed [sic] by statute must be rejected.” (Report at 9-10).

In other words, Defendant complied with 29 C.F.R. § 2560.503-1(i)

and (j) because it provided written notification to Plaintiff of

its benefit determination on review, which, in essence, vacated

the October 25, 2019 decision of the claim department and remanded



     exchange of information between the plan and the
     claimant. This exception is not available if the
     violation is part of a pattern or practice of violations
     by the plan. The claimant may request a written
     explanation of the violation from the plan, and the plan
     must provide such explanation within 10 days, including
     a specific description of its bases, if any, for
     asserting that the violation should not cause the
     administrative remedies available under the plan to be
     deemed exhausted. If a court rejects the claimant’s
     request for immediate review under paragraph (l)(2)(i)
     of this section on the basis that the plan met the
     standards for the exception under this paragraph
     (l)(2)(ii), the claim shall be considered as re-filed on
     appeal upon the plan’s receipt of the decision of the
     court. Within a reasonable time after the receipt of the
     decision, the plan shall provide the claimant with
     notice of the resubmission.”

Id. at § (l)(2)(ii).
                                    10
the matter to the claim department to render a new decision, within

45 days after Plaintiff filed the appeal.

           This case is sufficiently analogous to Werb v. ReliaStar

Life Ins. Co., No. 08-CV-5126, 2010 WL 3269974, at *8-10 (D. Minn.

Aug. 17, 2010), which rejected a similar argument, i.e., that

because the defendant purportedly failed to act on the plaintiff’s

appeal of a 2006 determination denying his claim for LTD benefits,

the Court was required to review that determination, and to do so

de novo. Id. at *6. In that case, the plaintiff appealed, inter

alia, the 2006 decision of the defendant’s claim department which

determined that the plaintiff had not been disabled during the

six-month period beginning on August 1, 1998. Like the instant

case, the defendant’s appeal committee vacated the decision of the

claim   department   and   remanded    the   matter   so   that   the   claim

department could consider anew the plaintiff’s claim for benefits.

In rejecting the plaintiff’s argument, and finding that the 2006

decision was not subject to judicial review, the district court

held, in pertinent part, that when the appeal committee vacated

the claim department’s decision and remanded the matter to the

claim department for a new determination,

     the 2006 decision of the claim department became a dead
     letter. ReliaStar’s appeal committee had declared, in
     essence, that the 2006 decision of the claim department
     was not the decision of ReliaStar, and that the claim
     department would have to start over in considering [the
     plaintiff’s] claim for benefits


                                      11
                         * * *

[The plaintiff] relies entirely on the decision of the
Eighth Circuit in Seman v. FMC Corp. Retirement Plan for
Hourly Employees, 334 F.3d 728, 733 (8th Cir. 2003).
According to [the plaintiff], he properly appealed the
2006 decision of the claim department that he was not
disabled, ReliaStar failed to timely act on his appeal,
and therefore, under Seman, this Court must review the
claim department’s decision de novo.

[The plaintiff] misreads Seman. In Seman, the plaintiff
(Seman) applied for LTD benefits. Seman’s employer,
which served as the administrator of the plan, denied
Seman’s application, finding, among other things, that
Seman was not totally and permanently disabled, as
required by the plan. Id. at 731. . . .

Seman appealed to the plan’s review panel (the
equivalent of ReliaStar’s appeal committee). Id. at 731.
Although the plan’s governing documents gave the review
panel a maximum of 120 days to issue a decision, the
panel sat on Seman’s appeal for more than 18 months
without issuing a decision. Id. Seman got tired of
waiting and sued under ERISA for wrongful denial of
benefits. Id.

The trial court decided to review the decision of Seman’s
employer to deny his application for LTD benefits for
abuse of discretion, and held that the employer had not
abused its discretion in finding that Seman was not
disabled. Id. at 731–32. On appeal, the Eighth Circuit
held that the district court should have reviewed that
finding de novo:

     When a plan administrator fails to render any
     decision   whatsoever    on   a   participant’s
     application for benefits, it leaves the courts
     with nothing to review under any standard of
     review, so the matter must be sent back to the
     administrator for a decision. When a plan
     administrator denies a participant’s initial
     application for benefits and the review panel
     fails to act on the participant’s properly
     filed appeal, the administrator’s decision is
     subject to judicial review, and the standard
     of review will be de novo rather than for abuse

                           12
             of discretion if the review panel’s inaction
             raises     serious    doubts    about    the
             administrator’s decision.

       Id. at 733.      Because Seman’s initial application for
       benefits had    been denied and the review panel had taken
       no action on    Seman’s properly filed appeal, the Eighth
       Circuit held    that the employer’s finding that Seman was
       not disabled    should have been reviewed de novo. Id. at
       733-34.

       The differences between this case and Seman are
       significant. In Seman, the claim department decided that
       the participant was not disabled, the participant
       properly appealed that decision, and the appeal
       committee took no action on that appeal. In this case,
       by contrast, the claim department decided that the
       participant was not disabled, the participant properly
       appealed that decision, and the appeal committee vacated
       the decision of the claim department [and remanded the
       matter to the claim department].

Id. at *8-10.

             Like Werb, Plaintiff properly appealed the October 25,

2019 decision of Defendant’s claim department, which denied his

claim for LTD benefits because he did not “have enough proof of

loss   to   evaluate     [Plaintiff’s]       disability,”   and   he   submitted

additional evidence. (Garcia Decl., Ex. B.) Defendant rendered a

decision on the appeal on April 23, 2020, i.e., within the 45-day

period prescribed in 29 C.F.R. 2560.503-1(i)(1)(i) and (i)(3),

vacating the decision of the claim department and remanding the

matter to the claim department “to determine if Disability is

supported”    and   to    “render   a    new     decision.”   (Id.,    Ex.   C).

Accordingly, the October 25, 2019 decision of Defendant’s claim

department “became a dead letter” because, on appeal, Defendant

                                        13
issued a written benefit determination on review declaring, in

essence,    that   the   decision    of     the   claim   department      was   not

Defendant’s decision and that the claim department would have to

review     Plaintiff’s    claim     again,    considering        the    additional

evidence    submitted    by   Plaintiff,      and   render   a    new   decision.

Plaintiff does not allege that he sought additional information

regarding the status of his claim, or otherwise communicated with

Defendant, after receiving the April 23, 2020 letter and before

filing this action; nor that he ever advised Defendant before

filing this action that he believed that the April 23, 2020 letter

did not constitute a benefit determination on review concluding

his appeal. Rather, Plaintiff filed this action on the 46th day

after he appealed the October 25, 2019 decision of the claim

department, a decision that was vacated and remanded to the claim

department on appeal, alleging that Defendant failed to render a

timely decision within 45 days and never made a proper extension

request.

            The cases cited by Plaintiff are distinguishable. The

case Gilbertson v. Allied Signal, Inc., 328 F.3d 625 (10th Cir.

2003), is inapposite because the question in that case was “whether

an ERISA plan administrator’s denial of disability benefits is

entitled to deference when the administrator failed to render a

decision within the time limits and the claim was ‘deemed denied’

by operation of law.” Id. at 627 (emphasis added). In that case,

                                       14
the plan administrator, on review of the denial of the plaintiff’s

claim for LTD benefits, sent the plaintiff a fax granting the

plaintiff’s request for an extension of time in order to submit

additional medical information. The plaintiff never heard from the

plan administrator again, even though her attorney sent it a letter

submitting     additional     medical   information        and    another    letter

asking the plan administrator to advise whether it would accept or

reject the claim; and directly requested a decision, or at least

some   sort    of    a    status   update,    to   all    of     which    the     plan

administrator failed to respond. In other words, the claimant in

that case “call[ed] a halt to the evidence-gathering process” and

“insist[ed] on an up or down decision on the record as it [stood].”

Id. at 636. Moreover, the plan administrator never issued any

decision on the plaintiff’s appeal at all. “Instead, it simply sat

on the claim until well after it was automatically deemed denied

by operation of ERISA regulations.” Id. To the contrary, when

Plaintiff commenced this action, Defendant had rendered a decision

on Plaintiff’s appeal within the 45-day period and Plaintiff never

“called a halt to the evidence gathering process,” requested “an

up or down decision on the record as it stood,” or otherwise

communicated with Defendant after he received the April 23, 2020

letter and before filing this action.

              Similarly, Wittmann v. Unum Life Ins. Co. of Am., 17-

CV-9501,      2018   WL    5631421    (E.D.    La.       Oct.    31,     2018),     is

                                        15
distinguishable because, contrary to the instant case, Unum denied

the plaintiff’s appeal on May 29, 2015, but invited her to submit

additional information in support of her claim. Id. at *1. The

plaintiff requested a second appeal, which was also denied. Id. In

the July 20, 2015 letter denying the second appeal, Unum advised,

inter alia, “Unum has completed our review of your appeal. . . .

No further review is available and your appeal is now closed. . .

. If you disagree with this decision, you have a right to bring a

civil suit under section 502(a) of the Employee Retirement Income

Security Act of 1974.” Id. Thus, the district court found that the

plaintiff’s administrative remedies were exhausted as of July 20,

2015. Id. at *6. In other words, unlike the instant case, the

plaintiff in Wittman exhausted her administrative remedies before

filing suit.

          Moreover, in Wittman, the district court agreed that the

plaintiff’s right to challenge the defendant’s decision denying

her claim for benefits “vested on July 20, 2015, as confirmed by

Unum’s letter bearing that date,” and rejected the defendant’s

argument that a subsequent letter, dated January 24, 2017, which

unilaterally   renewed   the   claims-handling   process   and   appeal

procedure, overturned its prior benefit determination. Id. at *6-

7 (“Contrary to Unum’s position, this case does not involve

litigation of a matter that was still subject to administrative

review under the Plan at the time in which it was instituted.

                                  16
Rather, this lawsuit challenges Unum’s October 3, 2014 denial of

Wittmann’s claim for long-term disability benefits, for which

Wittmann exhausted her administrative remedies on July 20, 2015,

following no less than two rounds of administrative appeals.”)

Thus, the procedural history of that case is entirely different

from the instant case and its holding is, thus, inapposite.

           Likewise, Tolleson v. Kraft Foods Glob., Inc., No. 16-

CV-2055,   2016   WL   4439951   (N.D.   Ill.   Aug.   23,   2016),   is

distinguishable from this case. In that case, Aetna, the health

benefits administrator for the plan, denied the plaintiffs’ claim

on May 15, 2014. Id. at *1. The plaintiffs appealed the claim

denial 184 days later, so on January 23, 2015, Aetna rejected the

initial appeal as untimely because the Plan required appeals be

submitted within 180 days of the claim denial. The plaintiffs filed

a second appeal on March 13, 2015, challenging the finding of

untimeliness, but on May 13, 2015, Aetna declined to reconsider

its determination of untimeliness. Id. On March 22, 2016, six weeks

after the plaintiffs filed suit on February 9, 2016, Aetna issued

a determination of the plaintiffs’ appeal on the merits, upholding

the claim denial. Id. In rejecting Aetna’s argument that the

plaintiffs needed to appeal the March 2016 determination in order

to exhaust administrative remedies, the district court noted that

when the plaintiffs filed suit,




                                  17
        they had already received two determinations that their
        appeal was untimely, both of which stated they were
        final. Neither of those determination letters gave
        Plaintiffs any indication that Aetna might decide on its
        own to consider the merits of the appeal at some later
        date. Likewise, the Plan itself does not put Plaintiffs
        on notice that after receiving two determinations of
        untimeliness, they should expect that the insurer might
        change its mind and conduct a substantive review of their
        claim. . . . Plaintiffs simply had no way of knowing the
        March 2016 determination would occur and therefore that
        they should wait for it and administratively appeal it
        before filing suit. If the Court were to adopt
        Defendants’ argument, a plaintiff would have no way of
        knowing when it exhausted its administrative remedies,
        because an insurer could decide to reopen review of a
        claim denial at any time, even after telling the insured
        the matter was closed.

Id. at *2 (emphasis added). Thus, the holding in that case is also

inapposite to the instant case.

             In Szajer v. Life Ins. Co. of N. Am. (“LINA”), No. 14-

CV-2479, 2015 WL 12926706, at *1 (N.D. Tex. Sept. 25, 2015), the

defendant denied the plaintiffs’ claim on September 24, 2010,

pointing to provisions in an incorrect policy. Id. at *1. The

plaintiffs appealed the decision twice and the defendant denied

their claim on each appeal, once by decision dated December 7,

2010, which advised the plaintiffs “that all administrative levels

of appeal have been exhausted and we [the defendant] cannot honor

any further appeals on this claim;” and the other on February 7,

2013,    which   informed   the   plaintiffs   “that   all   administrative

appeals have been exhausted and that the next step is to bring

legal action under the ERISA § 502(a).” Id. at *2, *6. On July 11,


                                     18
2014, the plaintiffs filed suit. Even though the defendant had

repeatedly informed the plaintiffs that they had exhausted their

administrative     appeals,   it   nevertheless   sent   the   plaintiffs’

attorney a letter on September 11, 2014, informing him that the

plaintiffs’ claim was “still being reviewed.” On December 1, 2014,

the defendant notified the plaintiffs that their claim was not

payable for a new reason, but under the correct policies. Id. at

*3. With respect to the plaintiffs’ request, inter alia, for a

protective order staying any administrative appeal related to the

December 1, 2014 letter, the district court held, in pertinent

part:

        The Court is of the opinion that there was no open claim
        in front of LINA to deny. Plaintiffs filed a single claim
        with LINA. This claim was denied three times. The third
        denial also informed Plaintiffs that the administrative
        process was closed and the next step was to file suit.
        . . . Only when it became advantageous to reopen the
        claim at the administrative level did LINA offer
        Plaintiffs the opportunity for further administrative
        review. Plaintiffs declined this offer and the closed
        claim remained pending before this Court.

        Defendant’s December 1, 2014 letter was the result of an
        independent internal review of a closed claim. To permit
        plan administrators to reopen closed claims and change
        their decisions and findings without the consent of the
        beneficiaries would prevent ERISA beneficiaries from
        having any closure or certainty after a claim is closed.
        Accordingly, the December 1, 2014 letter was not a proper
        denial of benefits under ERISA, and Plaintiffs had no
        obligation to respond or appeal.

Id. at *6 (emphasis added). As there was still an open claim in

front of Defendant after it vacated the October 25, 2019 decision


                                     19
and remanded the matter to the Disability Benefit Manager for

further review and a new decision, Szajer is inapposite.

            Unlike   the      instant        case,   in   which    a   benefit

determination on review was issued within the 45-day period, in

Asgaard v. Pension Comm., No. 06-CV-063, 2006 WL 2948074 (W.D.

Mich. Oct. 13, 2006), the defendants failed to follow the proper

claim procedures, i.e., as of the date when the amended complaint

was filed, the plaintiffs had neither received the documents they

requested nor any decision on their appeal. Id. at *3. In rejecting

the defendants’ argument “that they ‘tolled’ the time for appeal

due to their inability timely to gather the documents plaintiffs

requested,” the district court found that the defendants had not

cited “to any legal authority that allows defendants to arbitrarily

toll the appeal timelines indefinitely while defendants prepare a

response to the plaintiffs’ reasonable and proper request for

relevant documents.” Id. at * 7 (emphasis added). In that context,

which is entirely different from the instant case, the district

court held that “[t]aken to its extreme, the defendants’ argument

would allow an ERISA plan administrator to avoid judicial review

indefinitely by merely refusing to supply requested documents or

refusing to decide a claim on review.” Id. at * 8.

            In McFarlane v. First Unum Life Ins. Co., 274 F. Supp.

3d   150,   153   (S.D.N.Y.    2017),        the   defendant   terminated   the

plaintiff’s LTD benefits by letter dated January 14, 2016. Id. at

                                        20
3. The plaintiff appealed that decision on July 7, 2016. Id. On

August 22, 2016, after the plaintiff notified the defendant that

it had not rendered a decision within 45 days as required by 29

C.F.R. § 2560.503–1(i)(3)(i), the defendant faxed a letter to her

counsel stating “that it needed an extension of up to 45 days to

complete   its   review    because   it   had   not    received    necessary

information” that it requested from one of the doctors. Id. The

letter further stated that “this extension will begin when First

Unum receives the requested information,” but the defendant never

rendered a decision on the plaintiff’s administrative appeal. Id.

Accordingly, the plaintiff filed suit on October 6, 2016. Id.

Unlike the instant case, the dispute in McFarlane involved whether

the defendant had given proper notice extending its time to make

a “benefit determination on review” under 29 C.F.R. § 2560.503-

1(i)(3) and (4). Moreover, contrary to that case, Defendant made

a “benefit determination on review” within the initial 45-day

period.

             Similarly, the question in Salisbury v. Prudential Ins.

Co. of Am., 238 F. Supp. 3d 444 (S.D.N.Y. 2017), was “whether

Prudential    violated    the   claims-procedure      regulation   when   it

requested an extension of time to decide Salisbury’s appeal.” Id.

at 449. Thus, that case is also inapposite to this case.

             In sum, Defendant did not fail to meet the 45-day

deadline because Plaintiff filed an appeal of the 2019 decision on

                                     21
April 11, 2020, (Compl., ¶ 74), and Defendant rendered a benefit

determination on review     which vacated the 2019 decision and

remanded the matter to the claim department for further evaluation,

considering the additional evidence submitted by the plaintiff,

and a new decision, on April 23, 2020. Accordingly, Magistrate

Judge Lindsay properly rejected Plaintiff’s argument the Defendant

did not render a decision on his appeal within the time prescribed

by 29 C.F.R. § 2560.503-1(i)(1)(i) and (i)(3) and recommended that

Defendant’s motion to dismiss be granted for failure to exhaust

administrative remedies4.

          Upon de novo review of the findings and conclusions in

the Report with respect to Defendant’s motion to dismiss to which

Plaintiff specifically objects, all motion papers and the entire

record, and consideration of Plaintiff’s objections to so much of

the Report as recommends that Defendant’s motion to dismiss be

granted, and Defendant’s response thereto, Plaintiff’s objections

are overruled and so much of the Report as recommends granting

Defendant’s motion to dismiss is accepted in its entirety.




4 Contrary to Plaintiff’s contention, Magistrate Judge Lindsay did
not find “that April 23, 2020 was the date of Defendant’s final
decision on the merits. . . .” (Plf. MTD Obj. at 6-7). Rather, she
found, in essence, that Defendant rendered a decision on
Plaintiff’s appeal of the October 25, 2019 decision of the claim
department, i.e., that the April 23, 2020 letter constitutes a
“benefit determination on review.” As this was clear from the face
of the April 23, 2020 letter, Magistrate Judge Lindsay did not
improperly resolve a “[f]act-specific question.” (Id.)
                                22
     B. Motion to Preclude

         1. Standard of Review

           Pursuant to 28 U.S.C. § 636(b)(1)(A), a district judge

“may designate a magistrate judge to hear and determine any

[nondispositive]       pretrial   matter,”        not   otherwise    expressly

excluded therein. See Arista Records, LLC v. Doe 3, 604 F.3d 110,

116 (2d Cir. 2010) (“The district court may designate a magistrate

judge to hear and decide a pretrial matter that is ‘not dispositive

of a party’s claim or defense.’” (quoting FED. R. CIV. P. 72(a)));

Fielding v. Tollaksen, 510 F.3d 175, 178 (2d Cir. 2007) (“As a

matter    of    case    management,     a    district      judge    may   refer

nondispositive motions[] . . . to a magistrate judge for decision

without the parties’ consent.”)

           Any party may serve and file objections to a magistrate

judge’s order on a nondispositive pretrial matter within fourteen

(14) days after being served with a copy thereof. FED. R. CIV. P.

72(a).   Upon    consideration     of       any   timely    objections,     and

reconsideration of the magistrate judge’s order, see 28 U.S.C. §

636(b)(1)(A), the district judge must “modify or set aside any

part of the order that is clearly erroneous or is contrary to law.”

FED. R. CIV. P. 72(a); see also 28 U.S.C. § 636(b)(1)(A). “An order

is ‘clearly erroneous’ only if a reviewing court, considering the

entirety of the evidence, is left with the definite and firm

conviction that a mistake has been committed; an order is ‘contrary

                                      23
to law’ when it fails to apply or misapplies relevant statutes,

case law, or rules of procedure.” Centro De La Comunidad Hispana

De Locust Valley v. Town of Oyster Bay, 954 F. Supp. 2d 127, 139

(E.D.N.Y. 2013), aff’d, 868 F.3d 104 (2d Cir. 2017); accord In re

Hulley Enters. Ltd., 400 F. Supp. 3d 62, 70 (S.D.N.Y. 2019). “This

standard is highly deferential, imposes a heavy burden on the

objecting party, and only permits reversal where the magistrate

judge abused his discretion.” Ahmed v. T.J. Maxx Corp., 103 F.

Supp. 3d 343, 350 (E.D.N.Y. 2015); see also Hulley, 400 F. Supp.

3d at 70 (“Magistrate judges are afforded broad discretion in

resolving nondispositive disputes and reversal is appropriate only

if their discretion is abused. . . . A party seeking to overturn

a magistrate judge’s decision thus carries a heavy burden.”)

            2.    Plaintiff’s Objections

            Plaintiff contends, inter alia, that Magistrate Judge

Lindsay erred: (i) in failing to consider any of his arguments in

support of his Motion to Preclude, other than his argument that

the administrative record closed when Defendant’s final decision

was    purportedly   deemed   denied      on   day   forty-five   (45),    (see

Plaintiff’s Objections to Regarding Motion to Preclude at 1, 4-7,

11-13), including Plaintiff’s argument that “Defendant cannot show

good cause to add information to the AR after it closed,” (id. at

3-4,   7-11);    (ii) in   finding   that      Defendant’s   April   23,   2020

decision was a final decision, (id. at 3); (iii) in failing to

                                     24
address “Defendant’s failure to render a new decision by June 7,

2020” or “when Defendant made its final decision to determine if

Plaintiff was entitled to benefits,” (id.); and (iv) in failing

“to mention the July 17, 2020 denial letter.” (Id.)

          Plaintiff   has   not   satisfied   his   heavy   burden   of

demonstrating that the branch of Magistrate Judge Lindsay’s order

as recommends that his Motion to Preclude be denied is clearly

erroneous or contrary to law. Moreover, in light of the dismissal

of this action for failure to exhaust administrative remedies, it

is unnecessary to address Plaintiff’s objections to that branch of

the Report.

     C.   Remainder of Report

          There being no clear error on the face of the Report

with respect to the findings and conclusions of Magistrate Judge

Lindsay to which no specific objections are interposed, those

branches of the Report are accepted in their entirety.




          [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                  25
II.   Conclusion

           Accordingly,   for    the   reasons   set   forth   above,

Plaintiff’s objections are OVERRULED; the Report (ECF No. 38) is

ACCEPTED in its entirety; and, for the reasons set forth in the

Report and herein, Defendant’s motion to dismiss Plaintiff’s ERISA

claims pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure (ECF No. 15) is GRANTED, Plaintiff’s ERISA claims are

DISMISSED in their entirety for failure to exhaust administrative

remedies, and Plaintiff’s Motion to Preclude (ECF No. 30) is

DENIED.   The Clerk of the Court shall enter judgment in favor of

Defendant and close this case.



                                       SO ORDERED.



                                       _/s/ JOANNA SEYBERT _____
                                       Joanna Seybert, U.S.D.J.


Dated:     May   25 , 2021
           Central Islip, New York




                                  26
